MEMORANDUM **
Robert Lee Mitchell appeals the sentence imposed following the revocation of his supervised release. We have jurisdiction pursuant to 18 U.S.C. § 3742. We review for abuse of discretion a deviation from the Chapter 7 policy statements, see United States v. Garcia, 323 F.3d 1161, 1164 (9th Cir.2003), and we affirm.
Mitchell .contends the district court abused its discretion by failing to consider the 6 to 12 month range suggested by the Chapter 7 policy statements before imposing a sentence exceeding that range. His contention is premised upon his assertion that the mandatory 12-month residential drug abuse treatment program included as a condition of his supervised release effectively increased his 8-month sentence of imprisonment to a 20-month sentence. Because community confinement in a residential treatment program does not constitute incarceration under the Guidelines, see United States v. Latimer, 991 F.2d 1509, 1511-14 (9th Cir.1993), we reject this contention.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.